Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 37-54 in the reply filed on 09/27/21 is acknowledged. Applicant’s election of sodium silicate, zinc silicate and precipitated silica is also acknowledged.
Claims 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/election there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/21.
New claims have been rejected in the statutory double patenting rejections in this office action, therefore the action is non-final.

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 37-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Pan et al. (US PG Pub. 2016/0338919).

Pan et al. disclose core shell silica particles and use for malodor reduction. The
core shell silica particle comprises a silica core, and a surface of the silica core is
etched with metal silicate (Abstract). The metal silicate is a silicate of a mono-valent ion.
The mono-valent silicate includes i) a divalent metal ion, a trivalent metal ion, or a
tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a of a divalent
metal ion, a trivalent metal ion, and a tetravalent metal ion (see paragraph [0008-0010]).
Monovalent silicate include sodium silicate and potassium silicate (see paragraph [0045]). The silica is preferably selected from the group consisting of a precipitated silica, a fumed silica and a fused silica (paragraph 0057). Divalent, trivalent and tetravalent metal ions include Ca2+, Mg2+, Al3+, Zn2+, Sn2+ and Zn4+ (paragraph [0044]). The metal silicates form layers on the surface of the silica. The particles are added to compositions such as dentifrice, gum or other confectionary (paragraph [0109]). In an embodiment of the composition, the core shell silica particles comprise a range selected from the ranges consisting of 0.1% to 35 weight %, based on the weight of the composition (paragraph 0106). The core shell silica particles may comprise up to 20 weight % total metal (paragraph 0097). The monovalent metal ion and second metal ion may be present in the silicate in a weight ratio of 1:1, 1:2, 1:3, or 1:4 monovalent:
60 weight %, 70 weight %, 80 weight % or 90 weight % of the total metal silicate of the
CSS particles (see paragraph [0074]). A carrier may include, but is not limited to water or other aqueous solvent systems (paragraph 0114).The pH of a toothpaste ranges from between 6 and 10 (paragraph 0192).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PG Pub. 2016/0338919).
	Pan et al. disclose core shell silica particles and use for malodor reduction. Pan et al. teaches oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate” (see abstract). The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (see paragraph [0008])-[0010], for example “Ca2+, Mg2+, Zn2+, Sn2+ or mixtures thereof” (see [0044]). Monovalent metal ion include Na+ and K+ (see [0045]; see also [0055]). metal ions include Ca2+, Mg2+, Al3+, Zn2+, Sn2+ and Zn4+ (paragraph 0044). The metal silicates form layers on the surface of the silica. The particles are added to compositions such as dentifrice, gum or other confectionary (paragraph 0109). In an embodiment of the composition, the core shell silica particles comprise a range selected from the ranges consisting of 0.1% to 35 weight %, based on the weight of the composition (paragraph 0106). The core shell silica particles may comprise up to 20 weight % total metal (paragraph 0097). The monovalent metal ion and second metal ion may be present in the silicate in a weight ratio of 1:1, 1:2, 1:3, or 
Since the prior art compositions comprise “up to 20 weight % total metal” per particle (see [0097]), it would have been obvious to have 0.1 wt.% to about 2 or 4wt.% of the first metal silicate in the oral care compositions. Pan teaches that the oral care composition is in form of a solid, paste, gel composition or liquid composition, see claim 43. Thus it would have been obvious to one of ordinary skill to have selected gel matrix out of the solid, paste, liquid or gel composition and come to the claimed invention.

	Statutory-type double patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 37- 43 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 36, 38-41, 43 and 45 of copending Application No. 16/828326 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37, 42, 44 and 46-54 of copending Application No. 16/828326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612